UNPUBLISHED

UNITED STATES COURT OF APPEALS
                   FOR THE FOURTH CIRCUIT


CRISPIN SORRELL,                          
                    Plaintiff-Appellee,
                   v.
MICHAEL F. MCGUIGAN, PFC,
             Defendant-Appellant,
                   and                           No. 01-1565

CHARLES COUNTY SHERIFF’S
DEPARTMENT; FRED DAVID, Charles
County Sheriff’s Department,
CHARLES COUNTY,
                        Defendants.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                  (CA-99-1347-L, CA-99-1921-L)

                         Argued: June 4, 2002

                         Decided: June 28, 2002

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Kevin Bock Karpinski, ALLEN, JOHNSON, ALEXAN-
DER & KARP, Baltimore, Maryland, for Appellant. Eugene John
2                       SORRELL v. MCGUIGAN
Yannon, Annapolis, Maryland, for Appellee. ON BRIEF: Victoria
M. Shearer, ALLEN, JOHNSON, ALEXANDER & KARP, Balti-
more, Maryland, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Crispin Sorrell sued Sergeant Michael F. McGuigan of the Charles
County, Maryland, Sheriff’s Department, claiming among other
things that McGuigan was liable under 42 U.S.C. § 1983 for illegally
arresting him for carrying a folding knife with a three-inch blade. In
summary judgment proceedings, the district court concluded that
McGuigan arrested Sorrell without probable cause. The court also
concluded that McGuigan was not entitled to qualified immunity
because it was clearly established at the time of Sorrell’s arrest that
his knife fit within the penknife exception to Maryland’s concealed
weapons law. McGuigan appeals the denial of qualified immunity,
and we affirm.

                                  I.

   The relevant facts are not in dispute. On May 13, 1996, David
McLain, manager of Boater’s World in the Festival Shopping Mall in
Waldorf, Maryland, reported a theft at his store to the Charles County
Sheriff’s Department. McLain described the thieves as four black men
in their twenties, one taller than the others, wearing baggy clothes.
McLain also described the car they used, including a partial license
plate number. The information was broadcast over the police radio.
A police officer soon spotted a car matching the radioed description
in the parking lot of the nearby St. Charles Towne Center Mall. The
officer saw four black males leave the area of the car and enter the
mall. They too matched the radioed description. The officer called for
                         SORRELL v. MCGUIGAN                           3
help, and several officers, including Sergeant McGuigan, a six-year
veteran with the Charles County Sheriff’s Department, approached
the four young men. One of the young men was Crispin Sorrell, who
was in an Aeropostale shop paying for a couple of shirts when he and
his three friends were asked to step outside. The four were lined up,
patted down, and detained until McLain arrived from Boater’s World
and told the officers that Sorrell and his friends were not the thieves.

   During the patdown, Sorrell had been found with a three-inch fold-
ing knife in his pocket. After it was determined that Sorrell was not
implicated in the Boater’s World theft, McGuigan arrested Sorrell for
carrying a concealed deadly weapon in violation of Md. Ann. Code
art. 27 § 36 (1996). Section 36(a) provides that "Every person who
shall wear or carry any dirk knife, bowie knife, switchblade knife, star
knife, sandclub, metal knuckles, razor, nunchaku, or any other dan-
gerous or deadly weapon of any kind, whatsoever (penknives without
switchblade and handguns, excepted) concealed upon or about his
person . . . shall be guilty of a misdemeanor." Sorrell’s knife has since
been lost, but the parties agree that it (i) had a three-inch blade, (ii)
was folded, and (iii) was not a switchblade. The charges against Sor-
rell were eventually dropped.

   On May 11, 1999, Sorrell filed two lawsuits, one in the Circuit
Court for Prince George’s County and one in the United States Dis-
trict Court for the District of Maryland, alleging violations of 42
U.S.C. § 1983, the Maryland Declaration of Rights, and several state
tort laws. Sorrell’s § 1983 claims alleged that McGuigan violated his
Fourth Amendment rights by stopping him without reasonable suspi-
cion, frisking him without reasonable belief that he was armed and
dangerous, and arresting him without probable cause. The state court
case was removed, and the district court consolidated the two cases
on August 10, 1999. Both sides filed motions for summary judgment.
On March 28, 2000, the district court held that McGuigan was not
entitled to qualified immunity with respect to Sorrell’s § 1983 claim
of illegal arrest. McGuigan appeals this ruling pursuant to Mitchell v.
Forsyth, 472 U.S. 511 (1985), which allows a defendant to take an
interlocutory appeal on a qualified immunity ruling involving only
issues of law.
4                        SORRELL v. MCGUIGAN
                                   II.

   Public officials performing their duties are shielded from liability
so long as their conduct does not breach "clearly established statutory
or constitutional rights of which a reasonable person would have
known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In other
words, police officers are entitled to qualified immunity unless "(1)
the officers’ conduct violates a federal statutory or constitutional
right, and (2) the right was clearly established at the time of the con-
duct, such that (3) an objectively reasonable officer would have
understood that the conduct violated that right." Knussman v. Mary-
land, 272 F.3d 625, 633 (4th Cir. 2001) (internal quotations and cita-
tions omitted).

   The first step in deciding whether McGuigan is entitled to qualified
immunity is to determine whether Sorrell has alleged a violation of
a federal statutory or constitutional right. Saucier v. Katz, 533 U.S.
194, 201 (2001); Trulock v. Freeh, 275 F.3d 391, 399 (4th Cir. 2001).
Sorrell alleges that because his knife fell within the penknife excep-
tion to Maryland’s concealed weapons statute, McGuigan did not
have probable cause to arrest him. McGuigan now concedes that Sor-
rell’s knife was not illegal. Therefore, McGuigan violated the Fourth
Amendment by arresting Sorrell without probable cause to believe he
had committed a crime.

   The next step in the qualified immunity analysis is to determine
whether the right at issue was clearly established at the time of the
violation. Saucier, 533 U.S. at 201; Trulock, 275 F.3d at 400. The
focus is on "the right [not] at its most general or abstract level, but
at the level of its application to the specific conduct being chal-
lenged." Wiley v. Doory, 14 F.3d 993, 995 (4th Cir. 1994) (internal
quotations omitted). See also Knussman, 272 F.3d at 638 (internal
quotations omitted) ("[O]ur analysis of whether the constitutional
right at issue was clearly established must proceed at a high level of
particularity."). In other words, the critical question is whether it was
clearly established that Sorrell’s knife was legal and consequently
could not provide probable cause for Sorrel’s arrest. Sergeant McGui-
gan argues that Maryland law never clearly defines "penknife." As a
result, McGuigan says that a reasonable officer interpreting the pen-
knife exception must rely on the common understanding of a penknife
                         SORRELL v. MCGUIGAN                            5
as a small pocketknife and that Sorrell’s knife was arguably not a
small pocketknife.

  McGuigan is wrong. While the concealed weapons statute does not
define "penknife," the highest court in Maryland defined it back in
1978. In Mackall v. State, 387 A.2d 762 (Md. 1978), the Maryland
Court of Appeals examined Md. Ann. Code art. 27 § 36 in some
detail. The court first paraphrased § 36(a):

     The following articles, even though dangerous and deadly
     weapons, are not within the ambit of the statute: (a) pen-
     knives without switchblades; (b) handguns.

Id. at 766. The Mackall court then discussed the definition of pen-
knife:

        "Penknife" is not defined in the statute. Even if the Gen-
     eral Assembly had the dictionary definition in mind when it
     first enacted the statute in 1886, this concept of a "penknife"
     had obviously changed when the exception was amended to
     "penknife without switchblade." Penknives today are com-
     monly considered to encompass any knife with the blade
     folding into the handle, some very large.

Id. at 769 n.13 (emphasis added). In short, the Maryland Court of
Appeals clearly defined penknife as any knife whose blade folds into
the handle. It is undisputed that the blade of Sorrell’s knife folded into
the handle and that it was not a switchblade. As Mackall made clear,
carrying such a knife is not prohibited by the concealed weapons stat-
ute, even if it is deadly and even if it is large.

   Two later cases adopt Mackall’s definition of penknife and further
clarify Maryland law. In re Daryl L., 511 A.2d 1108 (Md. Ct. Spec.
App. 1985), quotes directly from Mackall: "Mackall also instructs that
‘[p]enknives today are commonly considered to encompass any knife
with the blade folding into the handle, some very large.’" Id. at 1109-
10 (emphasis in the original). At issue in In re Daryl L. was whether
a folding knife without a switchblade but with a locking device fell
within the exception for "penknife without switchblade" in Md. Ann.
6                       SORRELL v. MCGUIGAN
Code art. 27 § 36(a). The 8-inch knife had a blade that was 3 3/4-
inches long and between 3/4- and 1-inch wide, with the blade tapering
to a narrow point. The In re Daryl L. court never questioned that a
folding knife without a locking device was a penknife. As far as the
court was concerned, the only issue was whether the locking device
disqualified the knife from the statute’s exception by making it like
a switchblade. The court held that the knife was not like a switchblade
and was therefore legal.

   In Bacon v. State, 586 A.2d 18 (Md. 1991), the Court of Appeals
addressed the question of whether a folding knife that was unfolded
and locked was illegal under Md. Ann. Code art. 27 § 36(a). The
court started its analysis by defining both penknives and switchblades.
Like the In re Daryl L. court, the Bacon court quotes Mackall’s defi-
nition of a penknife. Holding that the open and locked knife was not
banned by the concealed weapons statute, the court wrote:

       On the face of the statute, there is no indication contra-
    dicting the view that a penknife is a penknife whether small
    or large, whether the blade is closed or open, whether the
    blade is locked open or unlocked, whether it is carried con-
    cealed or openly. Its character is not changed by being car-
    ried openly with the blade unfolded; its dangerous
    propensity is merely more easily realized.

      . . . We call attention to the fact that Mackall v. State, 283
    Md. 100, 387 A.2d 762, was decided 13 July 1978. The
    General Assembly has had a dozen opportunities to correct
    our view of a "penknife" if it believed that our view was
    contrary to the legislative intent.

Bacon, 586 A.2d at 22-23. The knife in Bacon had a five-inch blade.
Id. at 20.

   To sum up, the highest court in Maryland has more than once
defined "penknife" as "any knife with the blade folding into the han-
dle, some very large." Maryland cases also establish the legality of a
folding knife with a 3 3/4-inch blade and a locking device as well as
the legality of an unfolded and locked folding knife with a five-inch
blade. Consequently, it is clearly established that Sorrell’s knife, a
                        SORRELL v. MCGUIGAN                           7
folding knife with a folded three-inch blade, is a legal "penknife with-
out switchblade."

   McGuigan suggests that a reasonable police officer would not nec-
essarily know specific Maryland cases on penknives. However, a rea-
sonable officer is presumed to know clearly established law. See
Harlow, 457 U.S. at 818-19 ("[A] reasonably competent public offi-
cial should know the law governing his conduct.").

   Qualified immunity protects law enforcement officers from bad
guesses in gray areas. Wilson v. Layne, 141 F.3d 111, 114 (4th Cir.
1998). Because the legality of Sorrell’s penknife was clearly estab-
lished, Sergeant McGuigan was not in a gray area. Accordingly, we
affirm the district court’s order denying him qualified immunity.

                                                           AFFIRMED